Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the Plaintiff herein and the Acting Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed DCH By Examiner D. C. Humphreys on the invoices herein consists of Sodium Perborate, exported from West Germany during the period 1952 through May 15,1961, which was appraised on the basis of foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, (decided June 13, 1961), wherein it was held that no foreign value as defined in section 402(e), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in United, States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, be incorporated in the record herein.
*3255. At tlie time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was:
Date of exportation Value
1952 $27. 56 per 100 kilos, less ocean freight and insurance
1953 $25.13 “ “ “
1954 $30.86 “ “ “
1955 $31.97 “ “ “
1956 $30.80 “ “
1/1/57 thru 10/13/58 $13.60 per 100 lbs., less ocean freight and insurance
10/14/58 thru 7/22/59 $12.30 “
7/23/59 thru 8/30/60 $11.20 “ “ “
9/1/60 thru 5/15/61 $10.50 “ “
6. These appeals may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise in question and that such value on the respective dates of exportation is as stated in item 5 of the stipulation of submission, as follows:
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was:
Date of exportation Value
1952 $27. 56 per 100 kilos, less ocean freight and insurance
1953 $25.13 “ “ “
1954 $30.86 “ “ “
1955 $31.97 “ “ “
1956 $30.80 “ “ “
1/1/57 thru 10/13/58 $13.60 per 100 lbs., less ocean freight and insurance
10/14/58 thru 7/22/59 $12.30 “ “ “
7/23/59 thru 8/30/60 $11.20 “ “ “
9/1/60 thru 5/15/61 $10.50 “ “ “
In all other respects and as to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.